Citation Nr: 1113969	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-46 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of the right leg due to medical treatment received at VA Medical Center in Jackson, Mississippi in October 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in February 2011.  

FINDING OF FACT

Surgical amputation of the Veteran's right leg by VA in October 2006, was not due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA treatment; nor was the amputation due to an event that was not reasonably foreseeable.  

CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of the Veteran's right leg due medical treatment by VA is not warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2007, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, all pertinent VA hospital records and surgical reports have been obtained and associated with the claims file.  The claims file was reviewed by a VA physician concerning the claim pursuant to 38 U.S.C.A. § 1151, and the Veteran testified at a videoconference hearing before the undersigned in February 2011.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Compensation Pursuant to 38 U.S.C.A. § 1151

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97.  

Under applicable criteria, to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

For claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination, actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran s additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  

Factual Background & Analysis

The Veteran contends, in essence, that he consented only to undergo atherectomy at a VA medical facility in October 2006, and was not advised that there were any associated risk factors.  He testified that he had the same procedure on three previous occasions without any complications, and was told that this was a routine procedure that would not require surgery.  (T p.4).  The Veteran testified that he didn't know exactly what went wrong, but that the surgeon told his brother that the blockage (occlusion) in his leg was caused by prosthetic material from a prior surgical procedure, and that they had punctured an artery during the atherectomy which caused additional complications and ultimately led to amputation of his right leg.  (T p.6-7).  

Historically, the medical records showed that in June 2005, the Veteran underwent right femoral artery to popliteal artery bypass with Gore-Tex graft because of occluded right superficial femoral artery from peripheral vascular disease.  The Veteran was readmitted in July 2005 because of a right groin incisional seroma, and was treated with antibiotics.  His symptoms subsequently resolved, and the Veteran reported that he was walking up to six miles, symptom free when seen in September 2005.  The Veteran had no further problems until December 2005, when he began to experience pain with pins and needles sensations in the right leg on walking.  Although this initially resolved, when seen on December 15, the Veteran reported severe claudication symptoms and was evaluated for possible repeat bypass.  

Records dated in February 2006, showed the Veteran had very poor perfusion in the right leg and a magnetic resonance angiogram (MRA) showed occlusion of the graft.  The options were discussed with the Veteran and he consented to an atherectomy, which was performed without complication in March 2006.  Follow-up showed no significant stenosis and pulse to the right lower extremity was good.  

In early October 2006, the Veteran was evaluated for reoccurrence of claudication symptoms.  MRA studies revealed complete occlusion of both the right superficial femoral artery and proximal popliteal artery, with complete occlusion of the anterior tibial and peroneal arteries, distally.  The Veteran was advised of the findings and consented to undergo another atherectomy.  

The Veteran was admitted to VAMC Jackson on October 19, 2006 for an end-to-end atherectomy of the reoccluded superficial artery.  The records showed that the Veteran was advised of the risk factors associated with his medical condition and hat he consented to treatment.  This atherectomy, however, was unsuccessful as was the attempt to clear the embolization with urokinase, and the Veteran then developed acute ischemia in the right lower extremity.  Because of this, emergency right femoral-to-popliteal bypass with vein grafting was performed.  However, blood flow was quite poor and was not adequate to sustain the extremity.  Therefore, additional femoral-to-popliteal bypass with polytetrafluoroethylene was performed.  This restored satisfactory blood flow to the extremity for a time.   

Post-operatively, the Veteran developed swelling and loss of pulse in the right leg over the next few days, together with respiratory problems.  Vascular consultation concluded that the extremity was not salvageable and was contributing to the Veteran's failing respiratory status.  The Veteran was consulted and advised of the options, risks, and plan, and consented to undergo amputation of the right lower extremity.  On October 25, 2006, the Veteran was brought to the operating room and amputation of the right lower extremity was performed without complication.  

In August 2008, the claims file was forwarded to a Doctor of Osteopathic Medicine at VAMC Biloxi, for review of the record and an opinion as to whether the Veteran's amputation of the right lower extremity was due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care in October 2006.  

In a September 2008, a VA physician indicated that the claims file was reviewed and included a description of the Veteran's medical history and VA treatment for his right leg problems.  The physician indicated that the Veteran had progressively worsening symptoms of advanced occlusive vascular disease of the right lower extremity over a several week period when he was admitted to a VA medical facility in October 2006.  An attempted endovascular atherectomy of the right femoral artery was unsuccessful and the right leg became acutely ischemic (gangrene) which required life-saving, limb-sacrificing amputation.  The physician explained that chronic limb ischemia, also known as critical limb ischemia, involved the inexorable progression to amputation, and that the known failure rate of endovascular procedures is 20 percent.  In other words, one in five procedures end up in amputation.  The risk factors for recurrence of occlusion and complications from procedures include hypertension, hyperlipidemia, smoking, cocaine use, and chronic medical conditions such as cirrhosis; factors which are present in the Veteran's medical history.  

The physician opined that there was no evidence of carelessness, negligence, lack of proper skill, error of judgment or similar findings of fault on the part of VA treatment, or an event not reasonably foreseeable.  The physician noted that peripheral arterial disease is a serious progressive pathologic condition and that there was no evidence to support a finding of negligence or maltreatment on the part of VA during the procedure.  The complications that occurred during the procedure were known.  

After review of all the evidence of record, it is the Board's conclusion that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for loss of the right lower extremity due to treatment by VA in October 2006, is not warranted.  

Concerning the Veteran's assertion that he was told that the atherectomy he was to undergo in October 2006 was a "routine" procedure that had no significant risk factors and that he was not informed of the possible complications, this is plainly not the case.  The record shows that he was counseled by the VA surgeon concerning the risks factors (which included death) and the alternatives prior to the procedure, and that he consented to the procedure.  Furthermore, the Veteran clearly had significant vascular disease, which required atherectomy in 2005, and caused multiple occlusions by the time of the treatment at issue.  

The Veteran also asserted that VA medical personnel did not attempt to consult with or contact his family concerning the need for additional surgery when complications arose during the procedure, and that his family did not learn of his whereabouts until a few days after the surgery when he was in ICU.  (T p.7).  In this regard, the Board notes that at the time of admission to the VA facility in October 2006, the Veteran reported to admitting personnel that he was accompanied by his brother.  As such, this assertion is not considered credible.  

Additionally, the Board finds no probative value as to what a VA physician allegedly told the Veteran's brother about a punctured artery, since a claimant's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Likewise, there is no documentary evidence supporting such an assertion.  

The Board also notes the Veteran appears to attach some significance to the fact that some of the graft material embolized to the distal vessels during the October 19, 2006 procedures.  The Veteran has no medical competence in this regard, and the more probative medical records documenting the treatment do not implicate this to have had any consequence in the events that unfolded.   

Moreover, the Veteran has not presented any competent evidence to dispute the adverse opinion obtained in September 2008, or any evidence to support his assertions that loss of his right leg was the result of negligence, substandard care on the part of VA, or was due to an unforeseeable event.  

As indicated, the Veteran is not shown to possess any particular medical expertise.  Thus, he is not competent to relevantly characterize his treatment, or establish any necessary relationship between it and his loss of the right leg.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

The Board finds that the weight of the credible evidence demonstrates that amputation of the Veteran's right leg was not due to or proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or by an event not reasonably foreseeable in connection with VA treatment.  Consequently, the legal requirements are not met for compensation under 38 U.S.C.A. § 1151 for disability claimed as due to VA medical treatment.  Accordingly, the claim is denied.  


ORDER

Entitlement to compensation benefits for loss of the right lower leg pursuant to the provisions of 38 U.S.C.A § 1151 is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


